NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30119

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00070-RMP-1
 v.

THOMAS MARTIN ROBERTS,                          MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    19-30120

                Plaintiff-Appellee,             D.C. No.
                                                2:18-cr-00047-RMP-1
 v.

THOMAS MARTIN ROBERTS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                             Submitted July 10, 2020**
                               Seattle, Washington

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CLIFTON, D.M. FISHER,*** and M. SMITH, Circuit Judges.

       Thomas Roberts pled guilty to being a felon in possession of a firearm and

 ammunition,1 possession of an unregistered firearm,2 and cyberstalking.3 He

 appeals his sentence. We affirm.

       The district court did not impermissibly double count when it relied on the

 same weapon as the basis for both the base offense level, U.S.S.G.

 § 2K2.1(a)(4)(B), and an enhancement, U.S.S.G. § 2K2.1(b)(3)(B).

 “[I]mpermissible double counting occurs . . . where one part of the Guidelines is

 applied to increase a defendant’s punishment on account of a kind of harm that

 has already been fully accounted for by the application of another part of the

 Guidelines.” United States v. Reese, 2 F.3d 870, 895 (9th Cir. 1993). “If, on the

 other hand, it is possible to be sentenced under a particular offense guideline

 without having engaged in a certain sort of behavior, such behavior may be used

 to enhance the offense level.” Id. Here, it was possible for Roberts to be assigned

 the base offense level without possessing a destructive device. All that was

 necessary was that he possess a “firearm,” U.S.S.G. § 2K2.1(a)(4), a term that


      ***
             The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
1
  18 U.S.C. §§ 922(g)(1), 924(a)(2).
2
  26 U.S.C. §§ 5845(a), (f), and 5861(d).
3
  18 U.S.C. §§ 2261A(2)(B), 2261(b)(5), (6).

                                          2                                     19-30119
    has eight different statutory definitions—only one of which is “destructive

    device,” 26 U.S.C. § 5845(a). Therefore, Roberts’ possession of the destructive

    device could be used to enhance his offense level. Reese, 2 F.3d at 895.4

          Nor did the Government need to present evidence establishing the length

    and bore diameter of the shotgun. Roberts argues that he did not waive this issue

    because he “broadly objected to the destructive device enhancement as double

    counting.” However, objecting to double counting (a legal issue) did not put the

    Government or the district court on notice that evidence was needed about the

    gun’s measurements (a decidedly factual issue). Roberts’ failure to object to this

    aspect of his presentence report has two consequences: the district court was

    entitled to “accept[] as accurate” the report’s statement of the shotgun’s

    measurements, and we “review[] only for plain error.” United States v. Scrivner,

    114 F.3d 964, 967 (9th Cir. 1997).

          There was no plain error. The district court concluded that the firearm was


4
  Although Reese is sufficient, by itself, to support affirmance, we also note that
the district court applied the Guideline in accordance with the Application Note.
See U.S.S.G. § 2K2.1 n.7 (“A defendant whose offense involves a destructive
device receives both the base offense level from the subsection applicable to a
firearm listed in 26 U.S.C. § 5845(a) . . . and the applicable enhancement under
subsection (b)(3).”). “[A]n Application Note ‘that interprets or explains a guideline
is authoritative unless it violates the Constitution or a federal statute, or is
inconsistent with, or a plainly erroneous reading of, that guideline.’ ” United States
v. Prien-Pinto, 917 F.3d 1155, 1157 (9th Cir. 2019) (quoting Stinson v. United
States, 508 U.S. 36, 38 (1993)).

                                             3                                    19-30119
both (i) a “shotgun having a barrel or barrels of less than 18 inches in length” and

(ii) a “destructive device,” specifically a “weapon . . . which will . . . expel a

projectile by the action of an explosive . . . , the barrel or barrels of which have a

bore of more than one-half inch in diameter.” 26 U.S.C. § 5845(a)(1), (8), (f)(2).

Either conclusion was sufficient to apply U.S.S.G. § 2K2.1(a)(4), so no barrel-

length finding was necessary.

      As for the bore, we take judicial notice that a 12-gauge shotgun has a bore

diameter of more than a half inch. W. Radio Servs. Co. v. Qwest Corp., 530 F.3d

1186, 1192 n.4 (9th Cir. 2008) (court may “take judicial notice of” fact that is

“capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned” (quoting Fed. R. Evid. 201(b)));

United States v. Henry, 417 F.3d 493, 494 (5th Cir. 2005) (taking judicial notice

that a 12-gauge shotgun has a bore diameter of more than a half inch); Migratory

Bird Hunting Regulations for Restriction of Shotshell Length, Shot Size, and

Shot Coatings, 58 Fed. Reg. 35,332 (June 30, 1993) (“[T]he nominal bore

diameter of a 12 gauge shotgun barrel is 0.730 inches.”).

      The district court did not err in applying U.S.S.G. § 2K2.1(b)(4), which

provides for a two-level enhancement “[i]f any firearm . . . was stolen.” Roberts

contends there is no evidence he knew his weapons were stolen, but we have

held repeatedly that “the strict-liability enhancement of § 2K2.1(b)(4) . . . is


                                           4                                         19-30119
constitutional.” Prien-Pinto, 917 F.3d at 1156.

      Roberts’ sentence is not substantively unreasonable. The district court held

a lengthy sentencing hearing and then provided “rational and meaningful”

explanations (oral and written) for its decision to impose a within-Guidelines

sentence. United States v. Ruiz-Apolonio, 657 F.3d 907, 911 (9th Cir. 2011)

(quoting United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009)). Under the

totality of the circumstances, there was no abuse of discretion. See United States

v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). In addition, it was within

the district court’s discretion to direct that Roberts’ federal sentence run

consecutively to his state sentence. Setser v. United States, 566 U.S. 231, 244

(2012).

      AFFIRMED.




                                          5                                    19-30119